PER CURIAM.
As conceded by the appellees, the judgment under review shall be amended after remand to provide for the principal amount awarded to bear interest at six, rather than eight, per cent, from June 2, 1980, rather than February 19, 1980, until the date of the judgment, March 25, 1981. Otherwise, it is entirely affirmed. Stuyvesant Ins. Co. v. Butler, 314 So.2d 567 (Fla.1975); Ellenwood v. Southern United Life Ins. Co., 373 So.2d 392 (Fla. 1st DCA 1979); All-Star Ins. Corp. v. Scandia, Inc., 353 So.2d 171 (Fla. 3d DCA 1977); Sec. 627.701, Fla.Stat. (1979).
Affirmed as modified.